Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Claims 1-12 in the reply filed on 10/15/21 is acknowledged.

Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Objections
Claim 1 is objected to because of the following informalities: 4th line from the last recites “the the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the second radially distal point being positioned ahead of the first “. What are the mets and bounds of the term “positioned ahead”.
Claim 1 recites angles without a reference point of where they are measured in relation to. It is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9 and 11, as best understood,are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DE 3008008.
Regarding claim 1, ‘008 discloses a turning tool for internal turning of a metal work piece, the turning tool comprising:a rear end, an opposite forward end and a longitudinal center axis (E) extending therebetween (figure 3); a first nose cutting edge (i.e. of cutting insert L1) comprising including a first radially distal point (N1: see below) having an associated first rake face (16);, the first nose cutting edge separating and connecting a first forward cutting edge (FF) and a first rearward cutting edge (FR); and characterized in that the turning tool comprises a second nose cutting edge (i.e. of cutting insert L2)  comprising including a second radially distal point (N2: see below) having an associated second rake face (17);, the second nose cutting edge separating and connecting a second forward cutting edge (SF) and a second rearward cutting edge (SR), the first and second radially distal points (N1, N2) being positioned on opposite sides or substantially opposite sides relative to the longitudinal center axis (figure3 and 4), the first and second rake faces facing opposite or substantially opposite directions, 
[AltContent: textbox (A)][AltContent: connector][AltContent: textbox (D)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: textbox (C)][AltContent: arrow][AltContent: connector][AltContent: textbox (B)][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arc][AltContent: connector][AltContent: textbox (SR)][AltContent: textbox (SF)][AltContent: textbox (FR)][AltContent: textbox (FF)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (N2)][AltContent: textbox (N1)][AltContent: arrow][AltContent: arrow]v	
    PNG
    media_image1.png
    761
    535
    media_image1.png
    Greyscale



Regarding claim 3, ‘008 discloses wherein the first rearward cutting edge (FR) forming forms an acute first back clearance angle (D: see above).

Regarding claim 7, ‘008 discloses wherein the first nose cutting edge (N1) has a first nose angle (AA: see below), defined by an angle between the first forward cutting edge (FF) and the first rearward cutting edge (FR), which is obtuse.

Regarding claim 8, see figures 3 and 4 of ‘008 

Regarding claim 9, ‘008 discloses wherein the first turning insert (L1) is 90° or 180° symmetrical in a top view, in that wherein the first turning insert includes a first screw hole opening in the first top and bottom surfaces, in that wherein a first bisector (X: see below) extend extends mid-way between the first forward cutting edge (FF) and the first rearward cutting edge (FR), in that and wherein the first rearward cutting edge 
Regarding claim 11, see figure 3.

[AltContent: textbox (X)][AltContent: connector][AltContent: textbox (FR)][AltContent: arrow][AltContent: textbox (FF)][AltContent: arrow]		
    PNG
    media_image1.png
    761
    535
    media_image1.png
    Greyscale





Claims 1-6 and 9-11, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 2050529
	Regarding claim 1, ‘529 discloses a turning tool for internal turning of a metal work piece, the turning tool comprising: a rear end, an opposite forward end and a longitudinal center axis extending therebetween (figure 3); a first nose cutting edge (5) comprising including a first radially distal point having an associated first rake face; the first nose cutting edge separating and connecting a first forward cutting edge (11) and a first rearward cutting edge (9); and characterized in that the turning tool comprises a second nose cutting edge (3’)  comprising including a second radially distal point having an associated second rake face; the second nose cutting edge separating and connecting a second forward cutting edge (10’) and a second rearward cutting edge (7’), the first and second radially distal points being positioned on opposite sides or 

[AltContent: textbox (A)][AltContent: arrow][AltContent: connector][AltContent: connector]	
    PNG
    media_image2.png
    587
    606
    media_image2.png
    Greyscale



[AltContent: connector]

Regarding claim 2, see ‘529, figure 5.
Regarding claims 3-6, 11 and 9, see ‘529, figure 5.
Regarding claim 10, see ‘529, figures 2-5.
Allowable Subject Matter
Claims 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SARA ADDISU/Primary Examiner, Art Unit 3722     
1/1/212